DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3-20 (“3” referring to the 4th claim in the Claim set that is numbered “3”) should have been numbered 4-21.  Please correct this incorrect numbering. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. USPG Pub No.: US 2010/0107775 in view of Alberto WO2015044972 as evidenced by Alberto UPSG Pub No.: US 2016/0245845.
Regarding Claim 1, Wang teaches a capacitive voltage sensor ([0033] and [0037] as well as figs.1-7) assembly comprising: 
an electrode (figs.1-7, 1) extending along a longitudinal axis, the electrode having a first end and a second end opposite the first end (seen in figs.1-7); 
a tubular shield (fig.6, 15 and [0044]) surrounding and spaced radially outward from a portion of the electrode (seen in fig.6); and 
a circular sensor element (electrodes 1-3 serve as a circular sensor element as seen in fig. 1-3) positioned radially inward of the tubular shield and including a first layer made of electrically conductive material and a second layer made of electrically insulating material (seen in figs.1-7), 
wherein the circular sensor element includes a plurality of circumferentially spaced gaps (seen in figs.1-3 in which circumferential gaps exist between the sensor elements).
Although, Wang is silent in explicitly teaching wherein the tubular shield includes a plurality of through holes, Alberto teaches wherein the tubular shield includes a plurality of through holes (seen in figure 5A in which holes 212 are in a mesh or grid like network along the shielding member).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Wang with those of Alberto in order to direct insulation by have insulating material flow through the openings, which helps the elements adhere together better, especially in temperature environments that vary heavily (as discussed in Alberto [0003]-[0007] and [0034]).
Regarding Claim 2, Alberto, as applied above, teaches the capacitive voltage sensor assembly of claim 1, further comprising a mass of dielectric insulating material (figure 1, MDa) surrounding the tubular shield and the circular sensor element (see figure 1).  
Regarding Claim 3, Alberto, as applied above, teaches the capacitive voltage sensor assembly of claim 2, wherein the mass of dielectric insulating material fills the plurality of through holes in the tubular shield and the plurality of circumferentially spaced gaps in the circular sensor element [0034].
Regarding Claim 3 (Claim 4), Wang, as applied above, teaches the capacitive voltage sensor assembly of claim 1, wherein the electrode is a source electrode configured to be connected to a voltage source, and wherein the first layer is configured to form a capacitive coupling with the electrode (see figures 1-7).
Regarding Claim 4 (Claim 5), Wang, as applied above in Claim 1, teaches the capacitive voltage sensor assembly of claim 1, wherein the second layer is configured to electrically isolate the first layer from the tubular shield (seen in figure 6).
Regarding Claim 5 (Claim 6), Wang, as applied above in Claim 1, teaches the capacitive voltage sensor assembly of claim 1, wherein each gap of the plurality of circumferentially spaced gaps has a length that extends in a direction parallel to the longitudinal axis (see figures 1-6).
Regarding Claim 6 (Claim 7), Wang, as applied above in Claim 1, teaches the capacitive voltage sensor assembly of claim 1, wherein the second layer is bonded to the first layer and fixed to an inner surface of the tubular shield (see figure 6 in which 16 is bonded to 4 and 15).
Regarding Claim 7 (Claim 8), Wang, as applied above in Claim 1, teaches the capacitive voltage sensor assembly of claim 1, wherein the tubular shield, the first layer, and the second layer are arranged coaxially with the longitudinal axis (see figures 1-6).
Regarding Claim 8 (Claim 9), Wang, as applied above in Claim 1, teaches the capacitive voltage sensor assembly of claim 1, wherein the tubular shield, the first layer, and the second layer are positioned adjacent the second end of the electrode and spaced apart from the first end of the electrode (see figures 1-6).
Regarding Claim 9 (Claim 10), Alberto, as applied above in claim 1, teaches the capacitive voltage sensor assembly of claim 1, wherein the plurality of holes in the tubular shield is configured as a mesh-like network (seen in figure 5A).
Regarding Claim 10 (Claim 11), Wang teaches a capacitive voltage sensor ([0033] and [0037] as well as figs.1-7) assembly comprising: 
an electrode (figs.1-7, 1) extending along a longitudinal axis, the electrode having a first end and a second end opposite the first end (seen in figs.1-7); 
a tubular shield (fig.6, 15 and [0044]) surrounding and spaced radially outward from a portion of the electrode (seen in fig.6), 
wherein the tubular shield is adjacent to the second end of the electrode and has a first end and a second end opposite the first end (see figs.1-6); 
a circular sensor element (electrodes 1-3 serve as a circular sensor element as seen in fig. 1-3) positioned radially inward of the tubular shield (seen in figs.1-7), 
wherein the circular sensor element includes a first layer of electrically conductive material (electrodes 1-3) and a second layer (figure 6, 16 which can be viewed as an insulating resin portion of the multilayered sensor) of electrically insulating material ([0041]-[0043]), 
wherein the second layer of electrically insulating material is positioned between the tubular shield and the first layer of electrically conductive material and the circular sensor element includes a plurality of circumferentially spaced gaps (seen in figs.1-3 in which circumferential gaps exist between the sensor elements);
Wang is silent in explicitly teaching wherein the tubular shield includes a plurality of regularly spaced through holes, a mass of dielectric insulating material fills the plurality of regularly spaced through holes in the tubular shield and the plurality of circumferentially spaced gaps in the circular sensor element, and a mass of dielectric material surrounding the tubular shield and the circular sensor element.  
However, Alberto teaches wherein the tubular shield includes a plurality of regularly spaced through holes (seen in figure 5A in which holes 212 are in a mesh or grid like network along the shielding member); and wherein the tubular shield includes a plurality of regularly spaced through holes, a mass of dielectric insulating material (figure 1, MDa) fills the plurality of regularly spaced through holes in the tubular shield and the plurality of circumferentially spaced gaps in the circular sensor element [0034], and a mass of dielectric material surrounding the tubular shield and the circular sensor element (see figure 1 and [0034] and [0053]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Wang with those of Alberto in order to direct insulation by have insulating material flow through the openings, which helps the elements adhere together better, especially in temperature environments that vary heavily (as discussed in Alberto [0003]-[0007] and [0034]).
Regarding Claim 11 (Claim 12), Wang teaches the capacitive voltage sensor assembly of claim 10, wherein the tubular shield has a first dimension in a direction extending along the longitudinal axis and the circular sensor element has a second dimension in a direction extending along the longitudinal axis that is less the first dimension of the tubular shield (see figures 1-6).
Regarding Claim 12 (Claim 13), Wang teaches the capacitive voltage sensor assembly of claim 10, wherein the first end of the tubular shield is positioned between the first and second ends of the electrode and the second end of the tubular shield is not positioned between the first and second ends of the electrode (seen in figures 1-6).
Regarding Claim 13 (Claim 14), Wang teaches The capacitive voltage sensor assembly of claim 10, wherein the tubular shield is flexible (see figures 1-6).
Regarding Claim 14 (Claim 15), Wang teaches the capacitive voltage sensor assembly of claim 10, wherein each gap of the plurality of gaps has a length that extends in a direction parallel to the longitudinal axis (see figs.1-6).
Regarding Claim 15 (Claim 16), Wang teaches a capacitive voltage sensor assembly ([0033] and [0037] as well as figs.1-7) comprising: 
a source electrode (figs.1-7, 1) extending along a longitudinal axis, the source electrode having a first end and a second end opposite the first end (see figures 1-6); 
a flexible tubular shield (fig.6, 15 and [0044] which is flexed around other inner components) surrounding and spaced radially outward from a portion of the source electrode (see figures 1-6), wherein the tubular shield has a first end and a second end opposite the first end (see figures 1-6); 
a circular sensor element (electrodes 1-3 serve as a circular sensor element as seen in fig. 1-3) positioned radially inward of the tubular shield (see figures 1-6), 
wherein the circular sensor element includes a first layer of electrically conductive material (electrodes 1-3) and a second layer of electrically insulating material positioned between the tubular shield and the first layer of electrically conductive material (figure 6, 16 which can be viewed as an insulating resin portion of the multilayered sensor), wherein the circular sensor element includes a plurality of circumferentially spaced gaps (seen in figs.1-3 in which circumferential gaps exist between the sensor elements), 
wherein each gap of the plurality of gaps has a length that extends in a direction parallel to the longitudinal axis (seen in figures 1-6), wherein the tubular shield, the first layer of electrically conductive material, and the second layer of insulating material are positioned adjacent the second end of the source electrode and spaced apart from the first end of the source electrode (seen in figures 1-6), 
wherein the first layer of electrically conductive material is configured to form a capacitive coupling with the source electrode (seen in figures 1-6), 
wherein the second layer of electrically insulating material is configured to electrically isolate the first layer of electrically conductive material from the tubular shield (seen in figure 6).
Wang is silent in explicitly teaching wherein the tubular shield includes a plurality of regularly spaced through holes configured in a mesh-like network.  However, Alberto teaches wherein the tubular shield includes a plurality of regularly spaced through holes configured in a mesh-like network (seen in figure 5A).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Wang with those of Alberto in order to direct insulation by have insulating material flow through the openings, which helps the elements adhere together better, especially in temperature environments that vary heavily (as discussed in Alberto [0003]-[0007] and [0034]).
Regarding Claim 16 (Claim 17), Alberto, as applied above in claim 1, teaches the capacitive voltage sensor assembly of claim 15, further comprising a mass of dielectric insulating material (figure 1, MDa) surrounding the tubular shield and the circular electric sensor (seen in figure 1).
Regarding Claim 17 (Claim 18), Alberto, as applied The capacitive voltage sensor assembly of claim 16, wherein the mass of dielectric insulating material fills the plurality of regularly spaced through holes in the tubular shield and the plurality of circumferentially spaced gaps in the circular sensor element [0034].
Regarding Claim 18 (Claim 19), Wang teaches the capacitive voltage sensor assembly of claim 15, wherein the tubular shield and circular sensor element are arranged coaxially with the longitudinal axis (see figures 1-6).
Regarding Claim 19 (Claim 20), Wang teaches the capacitive voltage sensor assembly of claim 15, wherein the second layer of electrically insulating material is bonded to the first layer of electrically conductive material and fixed to an inner surface of the tubular shield (see figure 6 in which 16 is bonded to 4 and 15).
Regarding Claim 20 (Claim 21), Wang teaches the capacitive voltage sensor assembly of claim 15, wherein the second layer of electrically insulating material is configured to electrically isolate the first layer of electrically conductive material from the tubular shield (seen in figure 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/MICHAEL A HARRISON/Examiner, Art Unit 2852